Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000703
                                                         23-OCT-2015
                                                         11:00 AM
                          SCWC-12-0000703

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                       KARL ROBERT BRUTSCH,
          Respondent/Plaintiff-Appellee/Cross-Appellant,

                                vs.

                         CELIA KAY BRUTSCH,
          Petitioner/Defendant-Appellant/Cross-Appellee.
 _________________________________________________________________

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000703; FC-D NO. 09-1-2906)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.

           The application for writ of certiorari filed on September
 11, 2015 by Petitioner/Defendant-Appellant/Cross-Appellee Celia Kay
 Brutsch is hereby accepted and will be scheduled for oral argument.
 The parties will be notified by the appellate clerk regarding
 scheduling.
           DATED: Honolulu, Hawaii, October 23, 2015.
 Peter Van Name Esser &               /s/ Mark E. Recktenwald
 P. Gregory Frey
 for petitioner                       /s/ Paula A. Nakayama

 Samuel P. King, Jr.                  /s/ Sabrina S. McKenna
 for respondent
                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson